                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                          Civil Action No. 3:20-CV-00019-FDW


 WILLIAM F. MACKEY,                            )
                                               )
                 Plaintiff,                    )
                                               )
 vs.                                           )
                                               )
                                               )       MOTION FOR STAY/RECESS ON
 WELLS FARGO BANK,                             )              JULY 14, 2021
                                               )
                 Defendant.                    )
                                               )
                                               )
                                               )


       NOW COME, Plaintiff William F. Mackey (“Plaintiff”), by and through their undersigned

counsel, and respectfully move the Court for a recess on July 14, 2021. In support of this motion,

Plaintiff states the following:

   1. This matter is currently set for trial to begin on Tuesday, July 13, 2021 with calendar call

       set for Monday, July 12, 2021.

   2. On Thursday, July 1, 2021 counsel for Plaintiff learned of a close childhood friend’s

       untimely death.

   3. The funeral service is set to occur on July 14, 2021 in Charleston, South Carolina.

   4. Counsel for Plaintiff seeks to attend the funeral.

   5. Plaintiff has conferred with Defendant and Defendant consents to a recess of trial on July

       14, 2021 so counsel for Plaintiff can attend the funeral service.

   6. This motion is filed in good faith and not for any improper purpose.

                                                   1



         Case 3:20-cv-00019-FDW Document 38 Filed 07/06/21 Page 1 of 3
      WHEREFORE, the parties respectfully move the Court a recess from trial on July 14, 2021.

             Respectfully submitted this is the 6th day of July, 2021,



                                                   JUSTICE IN ACTION LAW CENTER


                                                   /s/Alesha S. Brown
                                                   Alesha S. Brown, NC Bar # 53000
                                                   521 Briar Creek Road
                                                   Charlotte, NC, 28205
                                                   P: (704) 500-0197
                                                   F: (704) 500-0197
                                                   abrown@justiceinactionlaw.com



CONSENTED TO BY:

SEYFARTH SHAW LLP

/s/ Frederick T. Smith
Frederick T. Smith, NC Bar # 45229
121 West Trade Street, Suite 2020
Charlotte, NC 28202
P: (704) 925-6023
F: (704) 559-2425
fsmith@seyfarth.com




                                              2



        Case 3:20-cv-00019-FDW Document 38 Filed 07/06/21 Page 2 of 3
                                CERTIFICATE OF SERVICE
The undersigned hereby certifies that a true copy of the foregoing JOINT MOTION FOR
RECESS ON JULY 14, 2021 was delivered to the Clerk of Court on the date below using the
CM/ECF Filing system, and shall deliver a copy of the same to counsel of record addressed as
follows:


                                       Frederick T. Smith
                                      Seyfarth Shaw LLP
                                     fsmith@seyfarth.com
                              Attorney for Defendant Wells Fargo

                                        Ethan Goemann
                                      Seyfarth Shaw LLP
                                    egoemann@seyfarth.com
                              Attorney for Defendant Wells Fargo


Respectfully submitted this is the 6th day of July, 2021,



                                                     JUSTICE IN ACTION LAW CENTER

                                                     /s/: Alesha S. Brown
                                                     Alesha S. Brown, NC Bar # 53000
                                                     521 Briar Creek Road
                                                     Charlotte, NC, 28205
                                                     P: (704) 500-0197
                                                     F: (704) 500-0197
                                                     abrown@justiceinactionlaw.com
                                                     Attorney for Plaintiffs




                                                 2

         Case 3:20-cv-00019-FDW Document 38 Filed 07/06/21 Page 3 of 3
